Motion by plaintiff for leave to appeal to this court from an order of the Appellate Term of the Supreme Court, granted. On the court’s own motion, the restitution by the plaintiff, which was directed by the Appellate Term, is stayed, pending appeal to this court, on condition that, within 10 days after entry of the order hereon, plaintiff shall serve and file a notice of appeal pursuant to the leave hereby granted; and on the further condition that, together with such notice of appeal, plaintiff shall also serve and file an undertaking, for $1,000, with corporate surety, to pay to defendant the sum previously collected on execution, interest thereon, and the costs of this appeal in the event the order appealed from be affirmed in whole or in part or in the event the appeal be dismissed. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.'